ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Response to Election/Restriction filed on 07/20/2018 by Jessica C. Engler Reg. No. 72,602. Wherein applicant elected without traverse with claims 9-17 being drawn to the method. Noted claims are cancelled. 				
The applications claims 9-17 have been amended as follows:
Claim 9.		(Cancelled)
Claim 10.	(Cancelled)
Claim 11. 	(Cancelled)
Claim 12.	(Cancelled)
Claim 13.	(Cancelled)
Claim 14. 	(Cancelled)
Claim 15. 	(Cancelled)
Claim 16. 	(Cancelled)
Claim 17.	(Cancelled)
Allowable subject matter
Claims 1-8 and 18-21 are allowed. Claims 9-17 have been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claim 1, the  prior art fails to disclose the swirl burst fuel inject where the bubbles are formed in the portion of the gas flowing into the bubble generation zone and the bubbles undergo a pressure drop while passing through the chamfered injector exit where said pressure drop causes said bubbles to burst into fine droplets upon exiting the chamfered injector exit. The examiner notes this bubble formation and bursting is allowable in view of the further claimed elements. Applicants prior arguments with regards to this are persuasive. 
Claims 2-8 and 18-21 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOSEPH A GREENLUND/               Examiner, Art Unit 3752